 

Case 4:21-cv-00410-O Do oul ried. 03/98/21 Page Lot of 12 UE EIR. Fe

1

 
   

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

FOR THE NORTHERN DISTRICT OF TEXAS | CLERIC U.S. 015 B, CCT COURT

Dy 6D, C2 Wills

Hey puly

ea

IN THE UNITED STATES DISTRICT COURT | 7 HAR 8 aed |
|
.

 

Plaintif? s Name at D ‘Number

Tapranir Coun SHERIFES OFFICE. 4-21Cv-410-9

Place of Confinement

CASE NO.
(Clerk will assign the number)

 

¥.

TRERANT County SHERIFFS OFFICE

Defendant’s Name and Address

 

Defendant’ s Name and Address ~

Coat Worn TEXAS Tolte
Defendant’s Name and Address
(DO NOT USE “ET AL.)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1, To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4, When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred, If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:21-cv-00410-O Document1 Filed 03/08/21 Page 2 of 12 PagelD 2

FILING FEE AND IN FORMA PAUPERIS (iFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915, Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account, Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A, Have you filed any other lawsuit in state or federal court relating to your imprisonment? __ YES a NO

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit: wf A

2. Parties to previous lawsuit:

Plaintiff(s) NIA

Defendant(s) N la

Court: (If federal, name the district; if state, name the county.) oN j A
Cause number: N IN

Name of judge to whom case was assigned: Wh

 

 

raw >

Disposition: (Was the case dismissed, appealed, still pending?) AN la
Approximate date of disposition: ny Ro

 
TIL.

IV.

Case 4:21-cv-00410-O Document 1 Filed 03/08/21 Page 3of12 PagelD3

 

/
PLACE OF PRESENT CONFINEMENT: “TARR ANT County byl ERI eX OFFICE
EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? A ES __NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:
A, Name and address of plaintiff:

 

(od. Nemes “LAMAR, | SREET
Foar Worm TEXAS “76194

B. Fullname of each defendant, his official position, his place of empioyment, and his full mailing address.

Defendant #1: TARRANT COORSTY SHERI FES OFFICE.

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Lacy OF TIMELY Menta Medica . anp DewTa. Heir

Defendant #2: oN | A
n/a
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
Mla
Defendant #3: wiA
WA

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
Wa
!

Defendant #4: Kh | A

 

wife

Briefly describe the act(s) of omission(s) of this defendant which you claimed harmed you.
i/o
fo
Defendant #5: Ni Ja
NIA

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

n/a
q
VI.

VIL

Vu.

Case 4:21-cv-00410-O Document 1 Filed 03/08/21 Page 4of12 PagelD 4
STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

SINCE ARPROSIMATELAC OCTOBER. =

OF 2020, i. HAVE.

 

 

MAM. OENTAL AND ere TREATMENTS.

 

SEE PAGE. 4A

 

SEE EXHIBITS A, Bane C

RELIEF;

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes,
i

P STRUCT THe NT County S$ OFEIC:
j — ‘ — i cA iv:
GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

 

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FB] numbers ever assigned to you.

olan “37040 | renERAL * 29i52-177

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES WNO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

 

 

 

1. Court that imposed sanctions (if federal, give the district and division): nia

2. Case number: NLA

3. Approximate date sanctions were imposed: wit

4, Have the sanctions been lifted or otherwise satisfied? | YES NO
Case 4:21-cv-00410-O Document 1 Filed 03/08/21 Page5of12 PagelD5

 

See EXHiBir A.

 

 

 

_AeTeR.- UMEROUS - ATIEM APTS. TO RAVE. MY MENT? L HEATA
_ TREATED. AN ANSWER _T6_MY_ GRIEVANCE. STATED. " FORWARDED _
eR IN ‘ESTA GATION. ..... T. BEDEVE. THis ANSWER.
BUTS. MY TREATMENT I A TIMe. Mae” ReQuesr _

_TO_ BE SEEN BY A PSYCHIATRIST HAS NoT BEEN HONORED.

     

 

 

 

 

 

_Prease. See Exnigi’ 86 ss

— The E, MEDICAL _ oeraar ‘|

 

 

ENT STATES. "DENTAL DEPARTMENT
13. NOT. A REELECTION ON THE MBODICAL DEPARTMENT".
WILE. You. MOST. GO THROUGH THE. MEDICAL DEPARTMENT
FOR UBNTAL TREATMENT, ... APF OCTOB A i
_L.. REQUESTED  PENTAL_ “TREATMENT _ Foe. A TECTIA BROKEN
-_ AT THE. eum, LINE, AS oF PRESENT NO TREATMENT. .

 

 

 
 
  

   

 

 

   

 

 

 

PLEASE. SER _EAHGIT GQ.

 

a RAWAL AT. a
_ “To XRAYS_ WERE_ “TAKEN OF. My. RIGHT WRIST . Ro. im
. FURTHER. TREATMENT. HAS BEEN GIVEN. WAVE.
_SEVERB. PAWN IN MY _AIGHT wWRISsT. _

 

 

 

 

 

 

AP AAD

 
Case 4:21-cv-00410-O Document 1 Filed 03/08/21 Page 6of12 PagelD6

Tarrant County Sheriff's Office

Grievance Response Form

 

G206420 10/26/2020 FLETCHER 23. MHMR REQUEST TO SEE /
Nuniber Received Date Assigned To Close Date Classification

59-D BUSTOS, DELBERT MARK 0287555

Housing Name CID

 

Grievance Response Summary

MR. BUSTOS, YOUR COMPLAINT REQUESTING AN MHMR PROVIDER AND
MEDICATIONS WAS FORWARDED FOR INVESTIGATION

EXHIBIT A

"Grievance procedures are described in the Inmate Handbook, In the event you have lost or
misplaced your Inmate Handbook, you may request a replacement from the housing officer."
Case 4:21-cv-00410-O Document 1 Filed 03/08/21 Page 7of12 PagelD 7

Tarrant County Sheriff's Office

Grievance Response Form

 

6206883. 11/3/2020. «= W.DUBON «11/12/2020. 19. MEDICAL GENERAL
Number Received Date Assigned Te Close Date Classification

59-D _. BUSTOS, DELBERT MARK oo. 0287555

Housing Name CID

 

Grievance Response Summary

MR. BUSTOS, YOU MAY SUBMIT A MEDICAL REQUEST FORM TO DENTAL TO
ADDRESS YOUR CONCERNS. THE DENTAL DEPARTMENT SCHEDULES THEIR OWN
APPOINTMENTS ACCORDING TO THE SEVERITY OF THE DENTAL ISSUE. THE
DENTAL DEPARTMENT 1S NOT A RELFECTION ON THE MEDICAL DEPARTMENT.

EXHIBIT 8

 

"Grievance procedures are described in the Inmate Handbook, In the event you have lest or
misplaced your Inmate Handbook, you may request a replacement from # ¢ housing officer.”

Fiavadlon November 12 3020 coc tetey opt tea otccagnt ait hoes cee de tee eine crtgerer cutis Page Loft
Case 4:21-cv-00410-O Document 1 Filed 03/08/21 Page 8of12 PagelD 8

Tarrant County Sheriff's Office

Grievance Response Form

 

6206882, 11/3/2020. «=W.DUBON 11/12/2020. 19. MEDICAL GENERAL
Number Received Date Assigned To Close Date Classification

59-D, BUSTOS, DELBERT MARK ou... 0287555

Housing Name CID

 

Grievance Response Summary

MR. BUSTOS, REFER TO PAGE 9 OF THE INMATE HANDBOOK. IN THE EVENT OF AN
EMERGENCY, NOTIFY AN OFFICER. THE OFFICER WILL CONTACT THE
APPROPRIATE MEDICAL AUTHORITIES. IF YOUR CONDITION IS NOT AN
EMERGENCY, OBTAIN A MEDICAL REQUEST FOR SERVICES FROM THE OFFICER OR
ON THE TABLET. FILL iT OUT COMPLETELY AND DESCRIBE YOUR MEDICAL
PROBLEM IN DETAIL, LEGIBLY IN THE SPACE PROVIDED.

EXH{BIT C

"Grievance procedures are described in the Inmate Handbook. In the event you have lost or
misplaced your Inmate Handbook, you may request a replacement from the housing officer."

Thursday, November 12, 2020 : ‘Page I ‘of i
Case 4:21-cv-00410-O Document 1 Filed 03/08/21 Page9of12 PagelD9

C. Has any court ever warned or notified you that sanctions could be imposed? YES “NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

 

1. Court that issued warning (if federal, give the district and division): nja
2. Case number: w/a

3, Approximate date warning was issued: Nia

Executed on: 3/4/20 Zt Dave ywernko WWlask Burton.
DATE

cip Fozrisss
(Signature of Plaintiff)

PLAINTIFE’S DECLARATIONS

1. Ideclare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. J understand, if I am released or transferred, it is my responsibility to keep the court informed of my

current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand | must exhaust all available administrative remedies prior to filing this lawsuit.

4, [understand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

5. lunderstand even if 1 am allowed to proceed without prepayment of costs, lam responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this a day of _ Marcu 20. al
(Day) (month) (year)

w

Dilbert Mork. Butler

cio *o28 758s
(Signature of Plaintiff)

 

 

WARNING: Plaintiffis advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

 
Case 4:21-cv-00410-O Document1 Filed 03/08/21 Page10o0f12 PagelD 10

Onimed.. States. Distaicr Greek
S01 West 10% sit EET Row SIG
ForT” Worth, TEXAS. T6102.

 

3-\|- 202)

 

 

Vee: "1983" FUNG

 

 

. DEAR SiR OR. Maar, |
T WISH. You. A. “VERN. “WONDERFUL pay }
PLEASE =PACCEPT THIS. “19%3" FUNG, = PRAY
Now WiLL HELP COMPLETING THIS FI LNG 7 AFTER
NUMEROUS. ATTEMPTS INQUIRING OF THE TARRANT
County SHERIFFS OFFICE. 2 AM UNABLE TC

HAVE COPIES. MADE OF MY ATACHMENTS.. Wound
—Xou. Please CORN, THESE. wTRREE “GRIEVANCE. _

S THEM TO THE ENCLOSED
CILING |

ALSD, AFTER MANY INGUIRIES Of THE _

 

 

 

 

 

 

 

 

—Theeant COUNTY. SHERIFES - OFFICE , i AM. ONABLE oe
TO HAVE JHEM RELEASE ANY FUNDS FROM NY.

 

— COMMISSARY ACCOUNT for THE FLING FEE,
“T_ HAVE. AN AVERAGE oF §400,00 IN MY

PLEASE MAKE. wor eS AR EXHIB : Ss A g Cc, oo
AE rc NEED TO ELLE. ay Ferm. Aureris ANFORM hE. oF Suc’ ee

 

 

 

 
Case 4:21-cv-00410-O Document1 Filed 03/08/21 Page11of12 PagelD 11

 

 

  

 

 

 

 

RESPECTFULLY Yours,

 

 

 

 

 

_PELRERT MARK BUSTtS

— op *oaeetsss
10D Nora LAmar STREET

ORT Wok. TEXAS TEINS

 

 

PS, bod Yoo Rense Care STAMP. sti
MY copy, AND MAIL TT BACK

. TO MEIN THE ENCLOSED
ENVELOPE? THANKS)

 

 
Deveerr MARK Busnes

cp # 0281559
1Q0 Now LAMAR SrREET

Fert WoRTH Texas 76196

 

ONITED STFGES DIS
Bol West | lO SIREET

if

| EGAL MAIL omr barat TEXAS

Case 4:21-cv-00410-O Document1 Filed 03/08/21 Page 12 of 12
